DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6, 13, 17 and 19-20 are cancelled.
Claims 1-5, 7-12, 14-16 and 18 are rejected.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 01/19/2021, with respect to the rejection(s) of claim(s) 1, 10 and 14 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7, 10-12, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US PUB 20170201820, hereinafter Inoue) in view of Lee (US PUB 20150245124, hereinafter Lee124).
Regarding claim 1, Inoue discloses Headphones (e.g. headphones 10), (see at least the abstract and figure 1), comprising: a first earpiece (e.g. a left earpiece with a housing 51); a second earpiece (e.g. a right earpiece with a housing 52), and a headband (e.g. head band 20) coupling the first and second earpieces together (see figures 1 and 2), and being configured to synchronize a movement of the first earpiece with a movement of the second earpiece such that a distance between the first earpiece and a center of the headband remains substantially equal to a distance between the second earpiece and the center of the headband (e.g. a linkage slide mechanism comprising sliders 31, 32 and wires 121, 122 provide respective equal-distant adjustments of each of the earpiece 51, 52 from the middle of the headband 20 to perfectly fit the size of head of a user), (see Inoue, [0027], [0030]-[0031],[0042]-[0043] and [0053]-[0057], figures 1, 3 and 7).
Inoue does not explicitly disclose: and comprising cable guides distributed across the headband and defining a path of a cable through the headband, the cable having a first end coupled to the first earpiece and a second end to the second earpiece.
However, Lee124 in the same field of endeavor teaches headphones (see at least the abstract) comprising: a headband (e.g. a headband 3) comprising cable guides (e.g. filler pieces 12) distributed across the headband (see figures 1 and 3) and defining a path of a cable through the headband (for guiding an electrical cable), the cable having a first end coupled to the first earpiece and a second end to the second earpiece (e.g. electrical cable is guided through filler pieces 12 within the headband 3 to each of the earpieces 1 and 2), (see Lee124, [0016]-[0021] and figures 1-3). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate cable guides as taught by Lee124 in the teachings of Inoue so as to effectively guide and manage the electrical cable within the headband especially during folding and unfolding of the headband.

Regarding claim 2, Inoue as modified by Lee124 discloses the headphones as recited in claim 1, wherein the cable comprises a loop of cable (e.g. a loop of sound transmission line or cord with each end respectively connected to each of the first and second earpiece), (see Inoue, [0039]-[0040], figure 1).

Regarding claim 3, Inoue as modified by Lee124 discloses the headphones as recited in claim 2, wherein a first stem of the first earpiece is coupled to the first end of the cable and a second stem of the second earpiece is coupled to the second end of the cable (e.g. the transmission line is connected to each of the earpieces 51, 52 via their respective stem portions), (see Inoue, [0039]-[0040], figure 1).

Regarding claim 4, Inoue as modified by Lee124 discloses the headphones as recited in claim 2, wherein the loop of cable is configured to route an electrical signal (inherently sound signals) from the first earpiece to the second earpiece (see Inoue, [0039]-[0040], figure 1).


claim 7, Inoue as modified by Lee124 discloses the headphones as recited in claim 1, wherein a first stem wire couples the first earpiece to the first end of the cable, and a second stem wire couples the second earpiece to the second end of the cable (e.g. sound transmission line is looped within the headband 20 and connects each of the first and second earpieces 51, 52), (see Inoue, [0039]-[0040], figure 1).

Regarding claim 10, Inoue discloses Headphones (e.g. headphones 10), (see at least the abstract and figure 1), comprising: a headband (e.g. head band 20) having a first end and a second end opposite the first end (see figure 1); a first earpiece (e.g. a left earpiece with a housing 51) coupled to the headband a first distance from the first end; a second earpiece (e.g. a right earpiece with a housing 52) coupled to the headband a second distance from the second end (see figures 1 and 2), and a cable (e.g. sound transmission line or cord) routed through the headband and mechanically coupling the first earpiece to the second earpiece and being configured to maintain the first distance substantially the same as the second distance by changing the first distance in response to a change in the second distance (e.g. a linkage slide mechanism comprising sliders 31, 32 and wires 121, 122 in tandem with the transmission cord provide respective equal-distant adjustments of each of the earpiece 51, 52 from the middle of the headband 20 to perfectly fit the size of head of a user), (see Inoue, [0027], [0030]-[0031], [0039]-[0043] and [0053]-[0057], figures 1, 3 and 7).
Inoue does not explicitly disclose: the cable routed through cable guides distributed across the headband and defining a path of the cable through the headband.
However, Lee124 in the same field of endeavor teaches headphones (see at least the abstract) comprising: a headband (e.g. a headband 3) comprising cable guides (e.g. filler pieces 12) distributed across the headband (see figures 1 and 3) and defining a path of a cable through the headband (for guiding an electrical cable), the cable having a first end coupled to the first earpiece and a second end to the second earpiece (e.g. electrical cable is guided through 

Regarding claim 11, Inoue as modified by Lee124 discloses the headphones as recited in claim 10, wherein the cable is arranged in a loop and the first earpiece is coupled to a first side of the loop and the second earpiece is coupled to a second side of the loop (e.g. a loop of sound transmission line or cord with each end respectively connected to each of the first and second earpiece), (see Inoue, [0039]-[0040], figure 1).

Regarding claim 12, Inoue as modified by Lee124 discloses the headphones as recited in claim 10, further comprising stem housings coupled to opposing ends of the headband, each of the stem housings enclosing a pulley about which the cable is wrapped (e.g. a pulley system formed by portions 111 and 112), (see Inoue, figures 3 and 4).

Regarding claim 14, Inoue discloses Headphones (e.g. headphones 10), (see at least the abstract and figure 1), comprising: a first earpiece (e.g. a left earpiece with a housing 51); a second earpiece (e.g. a right earpiece with a housing 52), and a headband assembly (e.g. head band 20) coupling the first and second earpieces together (see figures 1 and 2), and comprising an earpiece synchronization system (e.g. a linkage slide mechanism), the earpiece synchronization system configured to change a first distance between the first earpiece and the headband assembly concurrently with a change in a second distance between the second earpiece and the headband assembly (e.g. the linkage slide mechanism comprising sliders 31, 32 and wires 121, 122 provide respective equal-distant adjustments of 
Inoue does not explicitly disclose: comprising defining a path of a cable coupling the first earpiece to the second earpiece through the headband.
However, Lee124 in the same field of endeavor teaches headphones (see at least the abstract) comprising: a headband (e.g. a headband 3) comprising cable guides distributed across the headband (see figures 1 and 3) and a channel (e.g. a channel formed by plurality of filler pieces 12) defining a path of a cable (e.g. for guiding an electrical cable) coupling the first earpiece to the second earpiece through the headband (e.g. electrical cable is guided through filler pieces 12 within the headband 3 to each of the earpieces 1 and 2), (see Lee124, [0016]-[0021] and figures 1-3). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate cable guides as taught by Lee124 in the teachings of Inoue so as to effectively guide and manage the electrical cable within the headband especially during folding and unfolding of the headband.

Regarding claim 15, Inoue as modified by Lee124 discloses the headphones as recited in claim 14, wherein the headphones also include first and second members (e.g. a L-side hanger 41 and a R-side hanger 42) coupled to opposing ends of the headband assembly, each of the first and second members being configured to telescope relative to a channel defined by a respective end of the headband assembly (see Inoue, [0027] and [0033], figure 4).

Regarding claim 16, Inoue as modified by Lee124 discloses the headphones as recited in claim 14, wherein the earpiece synchronization system comprises a first stem wire (e.g. a first wire rod 121) coupling a first end of the cable to the first earpiece and a second stem wire (e.g. a 

Regarding claim 18, Inoue as modified by Lee124 discloses the headphones as recited in claim 14, further comprising a reinforcement member (e.g. polyurethane foam) disposed within the headband assembly and defining the channel (e.g. via the filler-pieces 12) within which the first earpiece and the second stem wire earpiece are coupled together (see Lee124, [0019] and [0021], figures 1-3).

Claims 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Lee124 as applied to claim 1 above in view of Tanoue et al (US PUB 20160142809, hereinafter Tanoue). 
Regarding claim 5, Inoue as modified by Lee12 discloses the headphones as recited in claim 1, but fails to explicitly disclose: wherein the headband comprises two parallel leaf springs defining a shape of the headband.
However, Tanoue in the same field of endeavor teaches headphones (see at least the abstract) comprising a headband, wherein the headband comprises two parallel leaf springs (e.g. two curved bars 10) defining a shape of the headband (see Tanoue, [0030] and [0039], figures 1 and 3). Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate two parallel leaf spring for the headband as taught by Tanoue in the teachings of Inoue in view of Lee124 so as to provide sufficient accommodation channels for separate signal lines, and thereby further improving the wiring structure of the headphone. 

Regarding claim 8, Inoue as modified by Lee124 and Tanoue discloses the headphones as recited in claim 7, further comprising a data synchronization cable extending from the first through a channel defined by the headband (e.g. cable 11 carrying digital signal from DSP 21) through channel in the bars 10), the data synchronization cable carrying signals between electrical components of the first and second earpieces (see Tanoue, [0036]-[0038], figures 2-4).

Regarding claim 9, Inoue as modified by Lee124 and Tanoue discloses the headphones as recited in claim 8, wherein a first portion of the data synchronization cable is coiled around the first stem wire and a second portion of the data synchronization cable is coiled around the second stem wire (see Inoue, figures 4-5, and Tanoue, figures 2-3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654.